Title: To Thomas Jefferson from Pierre Charles L’Enfant, 3 November 1801
From: L’Enfant, Pierre Charles
To: Jefferson, Thomas


Ser.
City of Washington November 3d—1801
The peculiarity of my position and the embarrassement answing from the conduct of the Board of the Commissionaires of the City of Washington in regard to requests and communications made to them rendering the freedome of a direct address to you unavoidable—I hope the necessity will plead my excuse, and seeing the time near approaches when it is presumable you will wish to call Congress attention to the state of things relative to this new seat of Government; I now with great dependance on your goodness beg your consideration of the circumstance with me.
Noticing that my object with the board of Commissionaires was to have obtained through thier mediation a Compensation for services and for Injuries experienced at the hands of the Jealousers of the reputation and of the fortune which the planing and Executing of the city of washington promised to me? it would be usless for me to relate how I became charged of the entreprise and to what extant my agency was servicible to it—my plans orriginally met your approval and the zeal the Integrity and impartiallity of my management being generally acknowleged especially of those whose property the opperations affected, assures me the service still must be fresh to memory and be remimbered as deserving—therefore passing over my Endeavours to promote the public object, the difficulties subdued, the contrarieties met and all the reasons for the resignation of my agency: the treatment experienced being likewise reminded of by letter to the Board of Commissionaires (August 1800) and by tow subsequent memorial to Congress (december same year and febuary 1801 Inst.) the latter together with papers accompaging it remaining with other business of the committee of claim not reported upon I believe I may spare the recital of any the contents?—but Attributing the repulse of my prayer, by the first petition, to misconception of the manner of my engagement and connexion of agency with the Commissionaires, finding they have deceived the dependance I placed in them for Explanation of matters to the Committee of claim, and—unable to account way that Board elluded answering the request and communication to them, and on what principle having themselves advised, and offered thier aide to, the petition to Congress, they can have deneyed to the committee my having any cause for the call on Government I presume the Inclosed paper (A) may with propriety be here offered in explanation of certain transactions the Injuries from which answing, gave me some right to the expectation but the Board of Commissrs. would have proved more earnest to help an obtainment of the redress and compensation prayed for.
deeming it to be here manifest that the conduct of the Board forbided the possibility of further call on them about the pending business exciting at the Same time a mistruest of the end, and, making my difficulties the greater by thus discouraging what assistance it has been my unhappy lot for many years past to have had to recur to for Sustainance, I forbear more to animadvert upon the proceeding wishing but by this plain exposure of to Shew the necessity of the appeal to your and the Equity of Government.
Ensuring thus the exact state of thing will be known to you which it seem were kept from former administrations to an hinderance of the hearing of my call on different departments—what ever be those Interests the Jealousies and machinations, of which I have been dup and victime they will not be feared where your power is extant.—and allowing the private animosities, as of late years were fostered by parties politique, may yet stimule opposition to affording me a compensation commensurate to the greatness of objects of national import in which I had a principal primary and essential agency.—possible as it is too for some minds not to feel the obligation to repay voluntary sacrifices or compensate the deprivation of great promises and of Employements of great Expectancy—I nevertheless trust but upon the whole the propriety will be generally acknowleged, of an honorable return being due to honorable acts and for the liberal use I have made of my talents and fortune particularly in the business of the city of washington as also in other, services constantly volunteered to this country for these twenty five years past both in a military and civil employement to which I might add the merite of wounds of painfull captivity and of exertions, in a mission abroad too, at the close of the revolution war the succes of which obtained at a great personal cost to me first of all embarrassed my affairs and never has been redeemed.
about these military matters: I have, in Jun last given in a statement to the Secretary at war Genal Dearborn claiming particular dues and respecting the manner of the eventual cessation of my services as the habituate Engineer to the United States; of which having beged the representation to be made to you, I only remind here to bring together to your view every circumstance, which Joined to the absolut destruction of family fortune in Europe concured at almost the same Instant to reduce me from a state of ease and of content, to one the most distressed and helpless? and the only raisonable hope I can maintain of relief from—being in the Justice and liberality with which Government may reward my long services I will own deed urged me to more minute Enumeration of performance, to my own praise and with more reflection perhaps upon the treatment experienced than is congenial to my habit and disposition to have done. and, having thus out of necessity explained upon transactions the most Injurious to the reputation dear to all artists and also upon the most hurtfull to my fortune.
Now Ser, permit me to observe as before expressed by the petitions above reffered to—that none of the related by me flowed from wish of disgracing any one, not even those who acted the most unfriendly to me, being with much reluctancy that I related particular proceedings and yelded to the suggestion by the board of Commissionaires of the propriety of the petition, to the late Congress.—and although the sum stated by those petitions as the loss by me sustained be an exact nay moderate compute of the value of the maps taken from me and of other benefit expected and of Right for a first year of the operation of my plan.—observing that I mean not to dictate what should the Compensation be for all that. but mearly by the Enumeration of what my expectancy and right were, to invite the consideration of the hardship of the reverse of my fortune: to render that reverse more sensible I gave the contrast of the riches I would have now necessarily been accumulating and how these were werested from me by those Speculations and Jealousies which having left nothing posible to have pursued but with dishonor, it is well known made me resigne all the concerns.
believing the honesty and greatness of the sacrifices I have made of Enticing prospects universally acknowleged, as that also my care to have Ensured first the public advantage in all the bargain and schem, by me brought within power of effecting carried me to a disregard of myself.—an Impossibility then being that in the hurry of so extansive business, whilst Endeavouring my best in all thing I could have watched the usage made of my plans &&a—or have thought of procuring surety to the promised to me so as to be able as in Ordinary business to have produced those and made up accounts for settlement.—I cannot Imagine possible that any thing the like be demanded nor expected from me. and—to speak openly—were this in my power to do, I would not think of offering other support to the claim profered than what I have offered—a Comprehensive view, and general sum up, of the Interest in the business in which I was Employed—conceiving best consistant with the liberality of unconditional services and with the confidence I place in the propriety of my system of plans and of opperation altogether to wait from the Public sense of the merite of performance the Government award of the Compensation due for all the Injuries of the end.
Agreable to these Impressions and sentiments I confine, Ser, to sollicite your kind consideration of the misfortune depriving me of the necessary to Existance.—the small remain of hope, till very lately Indulged in, of regaining at least in part, some stock’s of Bank, my only having in the country being now vanished away—by reason of Rt Morris taking the benefit of the bankrupt act and the property on which he made me believe to have been secured being found absorbed by treble previous mortgage for sum each far excedant the worth of that property.—thus for a generous friendly assistance afforded him (on request for only three or four days)—for these seven years past, both Capital and Interest, were inhumanly retained and I necessitated all the while to live upon Borrowed bread the obligations for which at this time to repay comming with Imperious call and the addition of exorbitant charges for the advance, I must be excused for bringing to notice in this address being indeed what has been determining me to the disagreable disclosure of my situation and Confidently to request your permission now absolutly to leave the adjustment of the matters of the subject of this address, to your Benevollance and Justice.—
Doing this I will no more than express—that I after many heavy pecuniary sacrifices occasioned by variety of situations during the revolution war—I since the peace of 1787 was also differently Encouraged, and Invited by many commissions to the free spending of my own, dependant upon promises of regular reappointment with promotion all which ended to my loss and absolut ruin.—that on the particular Instance of my agency to the Entreprise of the city of washington I have received no renumeration what ever that—no kind of preconvention were for the service—no price agreed upon for plans, nor the copy right conceded to the commissionaires nor to any ones else, and that—extanded as was my concerns and agency beyond the usual to Architects, although by the grand combination of new schems I contributed eminently to the ensurance of the city establishment by which, numbers, of Individuals and the Country to an immense distance derive a increasing of their wealth—I deed by no one opperations nor transactions worked to my own profit.
Acquainted Ser as you necessarily must have became with managements of the city affairs in which my free exertions were not the least usefull to the promotion of the national object—the merite, and that of the orriginating of the plan you, doubtless, will readily allow to me and certain I am that—for all what I suffered, the only reproach to which I may be liable (in this and business of military description) is my having been more faithfull to principle than ambitious—too zealous in my pursuits—and too hazardous on a dependance on mouth friends—admitting I would deserve reproach if I had Imagined every man actuated by liberal honorable views—I nevertheless believe my Conduct in all Instance stand well applauded and Justified by all who knew the Spirite of the oppositions I met and the personages in whom I confided and—since seeing you, ser, occupying the same heigh station as the chief under whose order I acted as a military and at whose Invitation my services were engaged and by whose Instructions I Conducted in the affairs of the city now become the seat of Government.—esteeming your dispositions equally as I esteemed his, to be to redress Injuries and to recompense active honest services—knowing your power is all commensurate to—I for all the reasons I have to lament the decease of that chief, feel reassured that the loss of his good testimonial and promised support shall not opperate any way detrimentally to my present expectancy and that in all respect your Justice will grant me the prayer made.
with great respect I have the honor to be Ser your most humble and obedient Servant
P. charles L’Enfant.
